Case 1:18-cv-01377-HYJ-PJG ECF No. 170, PageID.2334 Filed 05/19/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN

 S&S INNOVATIONS CORP.,                              Case No. 18-cv-01377
 A Colorado Corporation,
                                                     Honorable Hala Y. Jarbou
        Plaintiff,
 v.                                                  Magistrate Phillip J. Green

 UUSI, LLC, d/b/a Nartron, a Michigan
 Limited Liability Company, TATTLER
 HOME PRODUCTS, LLC, a Michigan
 Limited Liability Company, and NORMAN
 RAUTIOLA, an individual.

        Defendants.


                                 PLAINTIFF’S TRIAL BRIEF

       This case has largely been reduced to a “damages-only” case. By way of dispositive

briefing, the issues of liability against Defendants Uusi, LLC d/b/a Nartron (“Nartron”) and Tattler

Home Products, LLC (“THP”) are now resolved. As a matter of law, these Defendants are liable

for trademark infringement, counterfeit infringement, unfair competition, and copyright

infringement (THP only). The only remaining determination is the extent of damages owed to

Plaintiff with respect to these items above.

       As of the date of this filing, the issue of whether Defendant Norman Rautiola (“Rautiola”)

is individually liable remains outstanding. Based on Rautiola’s sole ownership of Nartron and

THP, along with his undeniable direct participation in the infringement, it is expected that a jury

will find Rautiola liable for trademark infringement, counterfeit infringement, unfair competition,

and copyright infringement because he was the moving force behind the infringement.

       Based on the evidence in this case, Plaintiff’s damages are significant. This is particularly

true because infringement was ongoing for approximately 7 years. Plaintiff is entitled to recover



                                                 1
Case 1:18-cv-01377-HYJ-PJG ECF No. 170, PageID.2335 Filed 05/19/21 Page 2 of 5




it lost profits and Defendants’ profits related to its unlawful conduct of selling counterfeit lids. In

addition, Plaintiff also expects to obtain an award of treble damages, attorneys’ fees, costs, and

pre-judgment interest related to any verdict returned by the jury.

                         STATEMENT OF FACTS AND ARGUMENT

       On January 4, 2021, the Court issued an Opinion in response to Plaintiff’s motion for

summary judgment. [ECF No. 54, 64]. As a result of the Court’s Opinion, Defendants Nartron

and THP are liable for trademark infringement, counterfeit infringement, and unfair competition.

Additionally, THP is liable for copyright infringement.

       On March 18, 2021, Plaintiff filed a second motion for summary judgment seeking to

assign liability against Defendant Rautiola under all remaining counts of Plaintiff’s First Amended

Complaint. [ECF No. 117]. Plaintiff argued that based on Rautiola’s direct involvement and

participation in the infringement, he is directly liable under all counts. Additionally, Plaintiff

argued that Rautiola is liable under a piercing the corporate veil theory and as a contributory

infringer to the direct infringement of the corporate defendants.

       Also pending before the Court is Plaintiff’s motion for summary judgment seeking rulings

on whether Defendants engaged in intentional infringement under 15 U.S.C. §1117(b)(1), whether

Defendants engaged in willful infringement under 15 U.S.C. §1117(a), and the amount of statutory

damages the Court can assign pursuant to 15 U.S.C. §1117(c)(2). [ECF No. 143]. An award of

statutory damages before trial could provide Plaintiff sufficient monetary relief to resolve the case

and avoid trial altogether. Based on the intentional and willful nature of Defendants’ infringement

and conduct in this case, the maximum amount of statutory damages is appropriate.

       In the event statutory damages are not awarded in advance of trial, Plaintiff may elect to

pursue an award of monetary damages in the amount of Defendants’ profits related to its



                                                  2
Case 1:18-cv-01377-HYJ-PJG ECF No. 170, PageID.2336 Filed 05/19/21 Page 3 of 5




infringement and/or Plaintiff’s lost profits. 15 U.S.C. § 1117(a). With respect to Defendants’

profits, typically referred to as disgorgement, Plaintiff bears the burden of establishing Defendants’

gross revenue during the infringing period (2014 – 2021). As made clear in Plaintiff’s motion in

limine (ECF No. 160), obtaining reliable financial data from Defendants has not been easy. Look

no further from the fact that despite numerous court orders, Defendants still have not produced

sales data for 2021, even though they were ordered to cease sales over two months ago (and

therefore the 2021 sales figures have been finalized for some time now). Nevertheless, based on

data that has been made available, Defendants purportedly had gross revenue of $1,055,129 from

2014 – 2020. Plaintiff expects to treble these damages based on Defendants’ intentional and willful

conduct. 15 U.S.C. § 1117(a), (b)(1).

       Additionally, with respect to disgorgement, Defendants bear the burden of producing

evidence of expense deductions to determine their profits. 15 U.S.C. § 1117(a). Defendants have

not produced any admissible evidence of expense deductions and should not be permitted to

present any such evidence at the time of trial.

       Finally, Plaintiff retained Mr. Kevin McElroy to conduct a thorough damages analysis

related to Plaintiff’s lost profits. His analysis is well founded, based on reliable, admissible

information, and is consistent with the facts of the case. Based on Mr. McElroy’s analysis, Plaintiff

suffered $2,103,295.00 in lost profits from the time Defendants commenced their infringement

through December 31, 2020. It is expected that a jury will find Mr. McElroy credible and adopt

his analysis. It is further believed that Plaintiff will be permitted to treble these damages either by

way of the Court ruling on Plaintiff’s pending motion for summary judgment or a finding of fact

by the jury. 15 U.S.C. § 1117(a), (b)(1).

       It is important to note that Defendants never identified any expert of their own. In other



                                                  3
Case 1:18-cv-01377-HYJ-PJG ECF No. 170, PageID.2337 Filed 05/19/21 Page 4 of 5




words, Defendants have no evidence (credible or otherwise) or qualified witness they can present

to challenge Mr. McElroy’s findings.

       In addition monetary damages, Plaintiff will pursue damages in the form of attorneys’ fees,

costs, and interest. See, 15 U.S.C. §1117(a). With many, if not all, issues of liability resolved,

these additional forms of damages stand to only increase Defendants’ risk in going through trial.

                                          CONCLUSION

       With many issues of liability already resolved, trial stands to predominantly present the

issue of not whether Plaintiff will recover damages, but how much. Whether it be through

disgorgement or lost profits, Plaintiff will present evidence that proves the significant harm caused

by Defendants’ intentional and willful infringement. Plaintiff retained an expert to calculate its

damages, and Defendants have no evidence whatsoever in which to oppose the only damages

analysis in this case. Alternatively, the matter can be resolved through statutory damages. Based

on the evidence in this case, Plaintiff believes the jury will find Rautiola liable if that issue still

remains outstanding and award significant damages in its favor, in addition to all other relief in

which Plaintiff is entitled to recover.



Dated: May 19, 2021                            KUIPER KRAEMER PC
                                               Attorney for Plaintiff

                                               By: /s/ Nicholas V. Dondzila
                                                       Nicholas V. Dondzila (P73937)

                                               BUSINESS ADDRESS AND TELEPHONE:
                                                    180 Monroe Avenue, Suite 400
                                                    Grand Rapids, MI 49503
                                                    (T): (616) 454-3700
                                                    dondzila@k2legal.com




                                                  4
Case 1:18-cv-01377-HYJ-PJG ECF No. 170, PageID.2338 Filed 05/19/21 Page 5 of 5




Dated: May 19, 2021                 OPPENHUIZEN LAW PLC
                                    Attorney for Plaintiff

                                    By: /s/ David L. Oppenhuizen
                                            David L. Oppenhuizen (P70219)

                                    BUSINESS ADDRESS AND TELEPHONE:
                                         5960 Tahoe Dr SE, Suite 105
                                         Grand Rapids, MI 49546
                                         (T) (616) 242-9550
                                         david@oppenhuizen.com




                                      5
